DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on February 5, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art does not teach or fairly suggest the use of a pixel sensor, and a polydimethylsiloxane (PDMS) layer above the pixel sensor, wherein a surface of the PDMS layer includes a plurality of structures each having a respective width less than a wavelength of incident light that is to be sensed by the pixel sensor, in conjunction with the other limitations of the claims.
As for claim 9, the prior art does not teach or fairly suggest the use of a method, comprising depositing a polydimethylsiloxane (PDMS) layer above a pixel array of an image sensor, and forming, using an anodic aluminum oxide (AAO) template, a plurality of structures in the PDMS layer, including at least one of a plurality of convex structures, or a plurality of concave structures, in conjunction with the other limitations of the claims.
As for claim 16, the prior art does not teach or fairly suggest the use of a pixel array, comprising a pixel sensor, and a polydimethylsiloxane (PDMS) antireflective coating above the pixel sensor, comprising a first portion having a planar surface, and a second portion having a non-planar surface including a plurality of structures each having a width less than a wavelength of incident light that is to be sensed by the pixel sensor, in conjunction with the other limitations of the claims.
As for claims 2-8, 10-15, and 17-20, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 1, 9, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,003,425: note the use of an image sensor having a textured layer above the pixel sensors, but fails to disclose the use of polydimethylsiloxane.
US 2017/0278881: note the use of an image sensor having a textured layer above the pixel sensors, but fails to disclose the use of polydimethylsiloxane.
US 11,302,738: note the use of an image sensor having a textured layer above the pixel sensors, but fails to disclose the use of polydimethylsiloxane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697